fem, Mm, Case 1:21-cr-00082-DKW Document12 Filed 06/18/21 Pagelof25 PagelD#: 22

ORIGINAL

JUDITH A. PHILIPS

; FILED IN THE
Acting United States Attorney UNITED STATES DISTRICT COURT
District of Hawaii DISTRICT OF HAWAII

JUN 18 2021
MICHAEL NAMMAR 4 .
MARK INCIONG at_T o'clock and/Y_ min. 4M Yr
MICAH SMITH CLERK, U.S. DISTRICT COURT

Assistant U.S. Attorneys

Room 6100, PJKK Federal Building
300 Ala Moana Blvd.

Honolulu, Hawaii 96850

Telephone: (808) 541-2850
Facsimile: (808) 541-2958

Email: Michael.Nammar@usdoj.gov

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA, CR. NO. 21-00082 DK W
Plaintiff, MEMORANDUM OF PLEA
AGREEMENT

VS.

DATE: June 17, 2021
TIME: 8:30 a.m.
JUDGE: Derrick K. Watson

TRICIA CASTRO,

)
)
)
)
)
)
)
)
Defendant. )
)
)

 

MEMORANDUM OF PLEA AGREEMENT
Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, the

UNITED STATES OF AMERICA, by its attorney, the Acting United States
_ Case 1:21-cr-00082-DKW Document 12 Filed 06/18/21 Page 2of25 PagelID#: 23

Attorney for the District of Hawaii, and the defendant, TRICIA CASTRO, and her
attorney, Ed Robinson, Esq., have agreed upon the following:
THE CHARGES

1. The defendant acknowledges that she has been charged in an
Information with violating Title 18, United States Code, Section 371.

2. The defendant has read the charge against her contained in the
Information, and that charge has been fully explained to her by her attorney.

3. The defendant fully understands the nature and elements of the crime
with which she has been charged.

THE AGREEMENT

4, The defendant agrees to waive indictment and enter a voluntary plea
of guilty to the Information, which charges her with conspiracy to defraud the
United States and conspiracy to commit bank fraud, all in violation of Title 18,
United States Code, Section 371. The defendant is aware that she has the right to
have this felony asserted against her by way of grand jury indictment. The
defendant hereby waives this right and consents that this offense may be charged
against her by way of the Information. In return, the government agrees not to
bring additional charges against the defendant based on evidence now known to

the government.
_ Case 1:21-cr-00082-DKW Document12 Filed 06/18/21 Page3of25 PagelD#: 24

5. The defendant agrees that this Memorandum of Plea Agreement shall
be filed and become part of the record in this case.

6. The defendant enters this plea because she is in fact guilty of
conspiracy to defraud the United States and conspriacy to commit bank fraud as
charged in the Information, and she agrees that this plea is voluntary and not the
result of force or threats.

PENALTIES

7. The defendant understands that the penalties for the offense to which
she is pleading guilty include:

a. A term of imprisonment of five years and a fine of up to
$250,000, plus a term of supervised release up to three years.

b. In addition, the Court must impose a $100 special assessment as
to the charge to which the defendant is pleading guilty. The defendant agrees to
pay $100 for the charge to which she is pleading guilty to the District Court’s
Clerk’s Office, to be credited to said special assessments, before the
commencement of any portion of sentencing. The defendant acknowledges that
failure to make such full advance payment in a form and manner acceptable to the
prosecution will allow, though not require, the prosecution to withdraw from this

Agreement at its option.
_Case 1:21-cr-00082-DKW Document12 Filed 06/18/21 Page4of25 PagelD#: 25

C. Forfeiture. Pursuant to 18 U.S.C. § 981(a)(1)(C) & 28
U.S.C. § 2461, forfeiture of any property, real or personal, which constitutes or is
derived from proceeds traceable to a violation of a specified unlawful activity
within the meaning of 18 U.S.C. § 1956(c)(7) or a conspiracy to commit such
offense.

d. Restitution. The Court must also award restitution pursuant to
Title 18, United States Code, Section 3663A, to the persons and entities victimized
by the defendant’s offenses. The defendant understands that the Court will
determine the amounts of restitution to be ordered, as well as the persons and
entities entitled to such restitution, with the assistance of the United States
Probation Office. The defendant agrees to pay restitution to the Internal Revenue
Service (IRS) in an amount to be determined by the Court at sentencing, pursuant
to 18 U.S.C. § 3663(a)(3). The defendant understands and agrees that this figure
does not include interest under 26 U.S.C. § 6601, which will be assessed by the
IRS pursuant to Title 26. The defendant agrees that restitution is due and payable
immediately after the judgment is entered and is subject to immediate enforcement,
in full, by the United States. If the Court imposes a schedule of payments, the
defendant agrees that the schedule of payments is a schedule of the minimum

payment due, and that the payment schedule does not prohibit or limit the methods
_Case 1:21-cr-00082-DKW Document 12 Filed 06/18/21 Page5of25 PagelD #: 26

by which the United States may immediately enforce the judgment in full. The
IRS will use the amount of restitution order as the basis for a civil assessment
under 26 U.S.C. §6201(a)(4). The defendant does not have the right to challenge
the amount of this restitution-based assessment. See 26 U.S.C.
§6201(a)(4)(C). Neither the existence of a restitution payment schedule nor the
defendant’s timely payment of restitution according to that schedule will preclude
the IRS from immediately collecting the full amount of the restitution-based
assessment.
FACTUAL STIPULATIONS

8. The defendant admits the following facts and agrees that they are not
a detailed recitation, but merely an outline of what happened in relation to the
charge to which the defendant is pleading guilty:

a. From at least 2009 and continuing until 2016, the defendant was
employed as an accounting manager at AATS, LLC. From 2016 and continuing
until 2018, the defendant was a partner at Egami & Ichikawa CPAs, Inc.

b. One the defendant’s clients while employed at AATS, LLC, and
Egami & Ichikawa CPAs, Inc., was Michael J. Miske, Jr. (Miske). As Miske’s

accountant, the defendant prepared and submitted Miske’s business and personal
_Case 1:21-cr-00082-DKW Document 12 Filed 06/18/21 Page 6of25 PagelD #: 27

tax returns for tax periods 2009 through 2017. The defendant disengaged with
Miske and his businesses in or around January 2019.

c. During the time period charged in the Information, Miske owned
and/or operated the following entities: Kamaaina Termite and Pest Control, Inc.,
Oahu Termite and Pest Control, Hawaii Partners, LLC, Kamaaina Energy LLC,
Kamaaina Hauling, Kamaaina Holding LLC, Kamaaina Plumbing LLC, Kamaaina
Plumbing & Renovation LLC, Kamaaina Rolloffs LLC, Leverage Entertainment
LLC, Leverage Inc., Makana Pacific Development LLC, Laura Ann Fisheries
LLC, and Da Poke Shack Honolulu, LLC.

d. As the accountant for Miske and his entities, the defendant prepared
the following tax returns: (i) Miske’s personal tax return Form 1040 for the tax
periods 2009 through 2017, (ii) D.F.M.’s personal tax return Form 1040 for the tax
periods 2016 and 2017, (iii) J.Y.’s personal tax return Form 1040 for tax periods
2014 through 2017, (iv) Hawaii Partners LLC’s Form 1065 for tax periods 2014
through 2017, (v) Kamaaina Rolloffs LLC’s Form 1065 for tax periods 2010
through 2013, (vi) Kamaaina Termite and Pest Control, Inc.’s Form 1120S for tax
periods 2009 through 2017, (vii) Laura Ann Fisheries LLC’s Form 1065 for tax
periods 2014 through 2017, and (viii) Leverage Inc.’s Form 1120S for tax periods

2011 through 2017.
_Case 1:21-cr-00082-DKW Document 12 Filed 06/18/21 Page 7of25 PagelD #: 28

e. The defendant and her coconspirators (Miske, D.F.M., and J.Y.)
agreed to conceal funds and income from the IRS. They did so by, among other
things, filing false federal tax returns for Miske, Miske’s businesses, D.F.M., and
J.Y. As the CPA for Miske, Miske’s businesses, D.F.M., and J.Y., the defendant
guided the preparation of false tax returns, signed the false tax returns, and
submitted them to the IRS. The defendant and her coconspirators knew that the
tax returns were fraudulent because the returns failed to report income from
companies which the coconspirators owned or operated. The defendant and her
coconspirators also knew that Miske’s businesses were failing to report employee
income to the IRS and withhold the proper amount of employment tax because the
businesses routinely paid workers in cash “off the books.”

f. The corporate returns prepared by the defendant were false because,
among other things, the returns underreported business income by not reporting all
cash sales and failing to include income from larger business projects. In
addition, in the corporate returns Miske’s personal living expenses were
improperly deducted as business expenses. For example, portions of an $11.5
million renovation to Miske’s personal residence were expensed as business
expenses.

g. Miske’s individual tax returns prepared by the defendant were false
_Case 1:21-cr-00082-DKW Document 12 Filed 06/18/21 Page 8of25 PagelD #: 29

because, among other things, the returns reported flow through net business
income that was under-stated. Miske, for example, had draws that were received
from the businesses operated in a given year for personal use and personal
expenditures that were not recognized as income.

h. The defendant was responsible for preparing and submitting Forms
940 and 941 for Miske’s business entities. There were periods that the Forms 940
and 941 did not accurately report all wages or report all of the payroll taxes that
should have been withheld.

i. The defendant was also responsible for preparing and submitting
Forms W-2 to the IRS and to Miske’s employees. Some of the Forms W-2 were
false because they did not report the employees’ true income for the respective tax
period.

j. The defendant and her coconspirators also agreed to defraud financial
institutions by making false statements to secure loans. During the loan
application process, the defendant and her coconspirators falsely misrepresented
the ownership status of several of Miske’s companies in order to receive loans.
Among other things, the defendant and her coconspirators submitted documents to
the State of Hawaii Department of Commerce and Consumer Affairs, which falsely

stated the true ownership of Miske’s businesses. During the loan process,
_Case 1:21-cr-00082-DKW Document12 Filed 06/18/21 PageQ9of25 PagelD #: 30

CASTRO spoke to lenders and advised other coconspirators what false documents:

needed to be created in order to secure the loans.

k. In furtherance of the conspiracy and to effect the objects thereof,

CASTRO, Miske, and others committed various overt acts, including the

following:

(ii)

In or around January 2017, CASTRO provided a loan
officer with false tax returns that failed to accurately
report Miske’s financial obligations.

On or about April 21, 2017, CASTRO sent a text
message to Miske, which stated: “Mike J just had a
discussion with [Servco Employee]. He is trying to
comply with the BOH loan requirements. Similar to
setting up bank accounts with [Individual A] they will
need to see [Individual B] added with the manager
status on the DCCA. [Servco employee] can submit
the application but ultimately BOH will wait to
approve when DCCA adds him as a manager. Thank

9

you.
Case 1:21-cr-00082-DKW Document 12 Filed 06/18/21 Page10o0f25 PagelID#: 31

(iii) On or about April 25, 2017, in response to a message

(iv)

(vi)

from D.F.M. that Kamaaina Termite and Pest Control
would be paying an employee off the books,

CASTRO sent a text message to D.F.M., which
stated: “Uh okay we can make him a[n] inactive
employee. Thanks.”

On or about August 9, 2017, CASTRO sent a text
message to Miske that stated: “Mike I was
wondering how you wanted to handle the ownership
in Kama‘aina Plumbing. The Reliant loan is pretty
much good to go except for the proof of ownership in
Kama’aina Plumbing. Thank you.”

In or around September 2017, CASTRO prepared and
signed Miske’s Form 1040 individual tax return for
tax year 2016, which failed to report business income
made from Da Poke Shack, LLC.

In or around September 2017, CASTRO prepared and

submitted Form 1120S for Leverage, Inc., for tax year

10
Case 1:21-cr-00082-DKW Document 12 Filed 06/18/21 Page 11lof25 PagelD # 32

2016, which failed to report owner distributions made
from Leverage, Inc.

9. Pursuant to CrimLR 32.1(a) of the Local Rules of the United States
District Court for the District of Hawaii, the parties agree that the charge to which
the defendant is pleading guilty adequately reflects the seriousness of the actual
offense behavior and that accepting this Agreement will not undermine the
statutory purposes of sentencing.

SENTENCING STIPULATIONS

10. Pursuant to CrimLR 32.1(b) of the Local Rules of the United States
District Court for the District of Hawaii and Section 6B1.4 of the Sentencing
Guidelines, the parties stipulate to the following for the purpose of the sentencing
of the defendant in connection with this matter:

a. The parties reserve the right to contest the tax loss amount at
sentencing, as well as the amount of restitution payable to the persons and entities
victimized by the defendant’s offenses.

b. As of the date of this agreement, it is expected that the
defendant will enter a plea of guilty prior to the commencement of trial, will
truthfully admit her involvement in the offense and related conduct, and will not

engage in conduct that is inconsistent with such acceptance of responsibility. If

11
Case 1:21-cr-00082-DKW Document 12 Filed 06/18/21 Page 12o0f25 PagelD # 33

all of these events occur, and the defendant’s acceptance of responsibility
continues through the date of sentencing, a downward adjustment of 2 levels for
acceptance of responsibility will be appropriate. See U.S.S.G. § 3E1.1(a) and
Application Note 3.

C. The United States Attorney agrees that the defendant’s
agreement herein to enter into a guilty plea constitutes notice of intent to plead
guilty in a timely manner, so as to permit the government to avoid preparing for
trial as to the defendant. Accordingly, the United States Attorney anticipates
moving in the Government’s Sentencing Statement for a one-level reduction in
sentencing offense level pursuant to Guideline § 3E1.1(b)(2), if the defendant is
otherwise eligible. The defendant understands that notwithstanding its present
intentions, and still within the Agreement, the prosecution reserves the rights (1) to
argue to the contrary in the event of receipt of new information relating to those
issues, and (2) to call and examine witnesses on those issues in the event that either
the United States Probation Office finds to the contrary of the prosecution’s
intentions or the Court requests that evidence be presented on those issues.

11. The parties agree that notwithstanding the parties’ Agreement herein,
the Court is not bound by any stipulation entered into by the parties but may, with

the aid of the presentence report, determine the facts relevant to sentencing. The

12
Case 1:21-cr-00082-DKW Document 12 Filed 06/18/21 Page13o0f25 PagelD # 34

parties understand that the Court’s rejection of any stipulation between the parties
does not constitute a refusal to accept this Agreement since the Court is expressly
not bound by stipulations between the parties.

12. The parties represent that as of the date of this agreement there are no
material facts in dispute.

APPEAL/COLLATERAL REVIEW

13. The defendant is aware that she has the right to appeal her conviction
and the sentence imposed. The defendant knowingly and voluntarily waives the
right to appeal, except as indicated in subparagraph “b” below, her conviction and
any sentence within the Guidelines range as determined by the Court at the time of
sentencing, and any lawful restitution order imposed, or the manner in which the
sentence or restitution order was determined, on any ground whatsoever, in
exchange for the concessions made by the prosecution in this Agreement. The
defendant understands that this waiver includes the right to assert any and all
legally waivable claims.

a. The defendant also waives the right to challenge her conviction

or sentence or the manner in which it was determined in any collateral attack,
including, but not limited to, a motion brought under Title 28, United States Code,

Section 2255, except that the defendant may make such a challenge (1) as

13
Case 1:21-cr-00082-DKW Document 12 Filed 06/18/21 Page 140f25 PagelD#: 35

indicated in subparagraph “b” below, or (2) based on a claim of ineffective
assistance of counsel.

b. Ifthe Court imposes a sentence greater than specified in the
guideline range determined by the Court to be applicable to the defendant, the
defendant retains the right to appeal the portion of her sentence greater than
specified in that guideline range and the manner in which that portion was
determined and to challenge that portion of her sentence in a collateral attack.

c. The prosecution retains its right to appeal the sentence and the
manner in which it was determined on any of the grounds stated in Title 18, United
States Code, Section 3742(b).

FINANCIAL DISCLOSURE
14. In connection with the collection of restitution or other financial
obligations, including forfeiture as set forth below, that may be imposed upon her,
the defendant agrees as follows:

a. The defendant agrees to fully disclose all assets in which she
has any interest or over which the defendant exercises control, directly or
indirectly, including those held by a spouse, nominee or third party. The
defendant agrees to truthfully complete the financial statement form provided to

the defendant in connection with this Agreement by the earlier of 45 days from the

14
_Case 1:21-cr-00082-DKW Document 12 Filed 06/18/21 Page15of25 PagelD #: 36

defendant’s signature on this Agreement or the date of the defendant’s entry of a
guilty plea, sign it under penalty of perjury, and provide it to both the United States
Attorney’s Office and the United States Probation Office. The defendant agrees
to provide updates with any material changes in circumstances, as described in
Title 18, United States Code, Section 3664(k), which occur prior to sentencing,
within seven days of the event giving rise to the changed circumstances. The
defendant’s failure to timely and accurately complete and sign the financial
statement, and any update thereto, may, in addition to any other penalty or remedy,
constitute the defendant’s failure to accept responsibility under U.S.S8.G § 3E1.1.

b. | The defendant expressly authorizes the United States
Attorney’s Office to obtain a credit report on her. The defendant agrees to provide
waivers, consents or releases requested by the United States Attorney’s Office to
access records to verify the financial information, such releases to be valid for a
period extending 90 days after the date of sentencing. The defendant also
authorizes the United States Attorney’s Office to inspect and copy all financial
documents and information held by the United States Probation Office.

C. Prior to sentencing, the defendant agrees to notify the Financial
Litigation Unit of the U.S. Attorney’s Office before making any transfer of an

interest in property with a value exceeding $1,000 owned directly or indirectly,

15
Case 1:21-cr-00082-DKW Document12 Filed 06/18/21 Page16of25 PagelD #: 37

individually or jointly, by the defendant, including any interest held or owned
under any name, including trusts, partnerships and corporations.
FORFEITURE
15. As part of her acceptance of responsibility and pursuant to 18 U.S.C.
§ 981(a)(1)(C) & 28 U.S.C. § 2461, the defendant agrees as follows:

a. The defendant will consent to the entry of a money judgment in
an amount to be determined by the Court.

b. The defendant knowingly and voluntarily waives and agrees to
waive any and all constitutional, statutory, and other challenges to the forfeiture on
any and all grounds, including that the forfeiture constitutes an excessive fine or
punishment under the Eighth Amendment. The defendant waives all
constitutional, legal, and equitable defenses to the entry of and collection of the
Forfeiture Money Judgment. The defendant knowingly and voluntarily waives
any right to a jury trial on the forfeiture of property.

c. The defendant agrees to consent promptly upon request to the
entry of any orders deemed necessary by the government or the Court to complete
the forfeiture and disposition of the property. The defendant waives the
requirements of Rules 32.2 and 43(a) of the Federal Rules of Criminal Procedure

regarding notice of forfeiture in the charging instrument, announcement of

16
Case 1:21-cr-00082-DKW Document 12 Filed 06/18/21 Page17of25 PagelD#: 38

forfeiture at sentencing, and incorporation of the forfeiture in the judgment. The
defendant acknowledges that she understands that the forfeiture of the property, if
the government elects to conduct the forfeiture criminally, will be part of the
sentence imposed upon the defendant in this case and waives any failure by the
Court to advise the defendant of this, pursuant to Rule 11(b)(1)(J) of the Federal
Rules of Criminal Procedure, during the change of plea hearing. Pursuant to Rule
32.2(b)(4) of the Federal Rules of Criminal Procedure, the defendant consents to
the Forfeiture Money Judgment becoming final as to the defendant when entered.

d. The defendant understands that the forfeiture of the forfeitable
property does not constitute and will not be treated as satisfaction, in whole or in
part, of any fine, restitution, reimbursement of cost of imprisonment, or any other
monetary penalty this Court may impose upon the defendant in addition to the
forfeiture.

e. Payment of the Forfeiture Money Judgment shall be made by
certified or bank check payable to the United States Marshals Service. On or
before the date she enters her plea of guilty pursuant to this agreement, the
defendant shall cause said check to be hand-delivered to the Asset Forfeiture Unit,

United States Attorney’s Office, District of Hawaii, PIKK Federal Building, 300

17
Case 1:21-cr-00082-DKW Document 12 Filed 06/18/21 Page 180f25 PagelD #: 39

Ala Moana Boulevard, Room 6-100, Honolulu, Hawaii 96850, with the criminal
docket number noted on the face of the check.

f. If the Forfeiture Money Judgment is not paid on or before the
date the defendant enters his plea of guilty pursuant to this agreement, interest shall
accrue at the judgment rate of interest (as defined by 28 U.S.C. § 1961) on any
unpaid portion thereof at the judgment rate of interest from that date.

Furthermore, if the defendant fails to pay any portion of the Forfeiture Money
Judgment on or before the date of her guilty plea, the defendant consents to the
forfeiture of any other property alleged to be subject to forfeiture in the
Information, including substitute assets, in full or partial satisfaction of the money
judgment, and remains responsible for the payment of any deficiency until the
Forfeiture Money Judgment, including any accrued interest, is paid in full.
IMPOSITION OF SENTENCE

16. The defendant understands that the District Court in imposing
sentence will consider the provisions of the Sentencing Guidelines. The defendant
agrees that there is no promise or guarantee of the applicability or non-applicability
of any Guideline or any portion thereof, notwithstanding any representations or

predictions from any source.

18
_ Case 1:21-cr-00082-DKW Document 12 Filed 06/18/21 Page190f25 PagelD #: 40

17. The defendant understands that this Agreement will not be accepted or
rejected by the Court until there has been an opportunity by the Court to consider a
presentence report, unless the Court decides that a presentence report is
unnecessary. The defendant understands that the Court will not accept an
agreement unless the Court determines that the remaining charge adequately
reflects the seriousness of the actual offense behavior and accepting the Agreement
will not undermine the statutory purposes of sentencing.

WAIVER OF TRIAL RIGHTS

18. The defendant understands that by pleading guilty she surrenders
certain rights, including the following:

a. If the defendant persisted in a plea of not guilty to the charges
against her, then she would have the right to a public and speedy trial. The trial
could be either a jury trial or a trial by a judge sitting without ajury. The
defendant has a right to a jury trial. However, in order that the trial be conducted
by the judge sitting without a jury, the defendant, the prosecution, and the judge all
must agree that the trial be conducted by the judge without a jury.

b. If the trial is a jury trial, the jury would be composed of twelve
laypersons selected at random. The defendant and her attorney would have a say

in who the jurors would be by removing prospective jurors for cause where actual

19
_Case 1:21-cr-00082-DKW Document 12 Filed 06/18/21 Page 200f25 PagelD#: 41

bias or other disqualification is shown, or without cause by exercising peremptory
challenges. The jury would have to agree unanimously before it could return a
verdict of either guilty or not guilty. The jury would be instructed that the
defendant is presumed innocent, and that it could not convict her unless, after
hearing all the evidence, it was persuaded of her guilt beyond a reasonable doubt.

c. If the trial is held by a judge without a jury, the judge would
find the facts and determine, after hearing all the evidence, whether or not he or
she was persuaded of the defendant’s guilt beyond a reasonable doubt.

d. Ata trial, whether by a jury or a judge, the prosecution would
be required to present its witnesses and other evidence against the defendant. The
defendant would be able to confront those prosecution witnesses and her attorney
would be able to cross-examine them. In turn, the defendant could present
witnesses and other evidence on her own behalf. Ifthe witnesses for the
defendant would not appear voluntarily, the defendant could require their
attendance through the subpoena power of the Court.

e. At a trial, the defendant would have a privilege against
self-incrimination so that she could decline to testify, and no inference of guilt

could be drawn from her refusal to testify.

20
_ Case 1:21-cr-00082-DKW Document 12 Filed 06/18/21 Page 210f25 PagelD#: 42

19. The defendant understands that by pleading guilty, she is waiving all
of the rights set forth in the preceding paragraph. The defendant’s attorney has
explained those rights to her, and the consequences of the waiver of those rights.

USE OF PLEA STATEMENTS

20. If, after signing this Agreement, the defendant decides not to plead
guilty as provided herein, or if the defendant pleads guilty but subsequently makes
a motion before the Court to withdraw her guilty plea and the Court grants that
motion, the defendant agrees that any admission of guilt that she makes by signing
this Agreement or that she makes while pleading guilty as set forth in this
Agreement may be used against her in a subsequent trial if the defendant later
proceeds to trial. The defendant voluntarily, knowingly, and intelligently waives
any protection afforded by Rule 11(f) of the Federal Rules of Criminal Procedure
and Rule 410 of the Federal Rules of Evidence regarding the use of statements
made in this Agreement or during the course of pleading guilty when the guilty
plea is later withdrawn. The only exception to this paragraph is where the
defendant fully complies with this Agreement but the Court nonetheless rejects it.
Under those circumstances, the United States may not use those statements of the

defendant for any purpose.

21
_Case 1:21-cr-00082-DKW Document 12 Filed 06/18/21 Page 220f25 PagelD#: 43

21. The defendant understands that the prosecution will apprise the Court
and the United States Probation Office of the nature, scope and extent of the
defendant’s conduct regarding the charges against her, related matters, and any
matters in aggravation or mitigation relevant to the issues involved in sentencing.

COOPERATION

22. The defendant agrees that she will fully cooperate with the United
States.

a. The defendant agrees to testify truthfully at any and all trials,
hearings, or any other proceedings at which the prosecution requests her to testify,
including, but not limited to, any grand jury proceedings, trial proceedings
involving co-defendants and others charged later in the investigation, sentencing
hearings, and related civil proceedings in which the United States is a party.

b. The defendant agrees to be available to speak with law
enforcement officials and representatives of the United States Attorney’s Office at
any time and to give truthful and complete answers at such meetings, but she
understands she may have her counsel present at those conversations, if she so
desires.

c. The defendant agrees she will not assert any privilege to refuse

to testify at any grand jury, trial, or other proceeding, involving or related to the

22
_Case 1:21-cr-00082-DKW Document 12 Filed 06/18/21 Page 230f25 PagelD#: 44

crimes charged in this Information or any subsequent charges related to this
investigation, at which the prosecution requests her to testify.

d. The defendant agrees that her sentencing date may be delayed
based on the government’s need for the defendant’s continued cooperation, and
agrees not to object to any continuances of the defendant’s sentencing date sought
by the United States.

€. Pursuant to Section 1B1.8(a) of the Sentencing Guidelines, the
prosecution agrees that self-incriminating information provided pursuant to this
Agreement to cooperate will not be used in determining the applicable guideline
range, except as may be provided in this Agreement and under Section 1B1.8(b) of
the Sentencing Guidelines.

23. In the event that the defendant does not breach any of the terms of this
Agreement but the Court nonetheless refuses to accept the Agreement after the
defendant has made statements to law enforcement authorities or representatives of
the United States Attorney’s Office pursuant to this Agreement, the prosecution
agrees not to use said statements in its case-in-chief in the trial of the defendant in
this matter. The defendant understands that this does not bar the use of
information and evidence derived from said statements or prohibit the use of the

statements by the prosecution in cross-examination or rebuttal.

23
_ Case 1:21-cr-00082-DKW Document 12 Filed 06/18/21 Page 24o0f25 PagelD#: 45

24. Pursuant to Guidelines § 5K1.1 and Rule 35(b) of the Federal Rules of
Criminal Procedure, the prosecution may move the Court to depart from the
Guidelines on the ground that the defendant has provided substantial assistance to
authorities in the investigation or prosecution of another person who has
committed an offense. The defendant understands that:

a. The decision as to whether to make such a request or motion is
entirely up to the prosecution.

b. This Agreement does not require the prosecution to make such
a request or motion.

c. This Agreement confers neither any right upon the defendant to
have the prosecution make such a request or motion, nor any remedy to the
defendant in the event the prosecution fails to make such a request or motion.

d. Even in the event that the prosecution makes such a request or
motion, the Court may refuse to depart from the Guidelines or to impose a sentence
below the minimum level established by statute.

25. The defendant and her attorney acknowledge that, apart from any
written proffer agreements, if applicable, no threats, promises, agreements or
conditions have been entered into by the parties other than those set forth in this

Agreement, to induce the defendant to plead guilty. Apart from any written

24
_ Case 1:21-cr-00082-DKW Document 12 Filed 06/18/21 Page 250f25 PagelD#: 46

proffer agreements, if applicable, this Agreement supersedes all prior promises,
agreements or conditions between the parties.

26. To become effective, this Agreement must be signed by all signatories
listed below.

27. Should the Court refuse to accept this Agreement, it is null and void
and neither party shall be bound thereto.

DATED: Honolulu, Hawaii, un g, , a0 a |

AGREED:
JUDITH A. PHILIPS

Acting United States Attorney
District of Hawaii

af —

 

 

‘\JUDITH A. PHILIPS ED ROBINSON
Acting Assistant U.S. Attorney Attorney for Defendant

MICHAEL NAMMAR TRICIA CASTRO
Assistant U.S. Attorney Defendant

 

 

25
